RENDERED: MAY 21, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0047-MR


COMMONWEALTH OF KENTUCKY                                             APPELLANT


               APPEAL FROM JEFFERSON CIRCUIT COURT
v.            HONORABLE SUSAN SCHULTZ GIBSON, JUDGE
                      ACTION NO. 10-CR-001468


CIANNEH FAHNBULLAH                                                     APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: COMBS, DIXON, AND TAYLOR, JUDGES.

TAYLOR, JUDGE: The Commonwealth of Kentucky brings this appeal from a

December 20, 2019, order of the Jefferson Circuit Court setting aside the guilty

plea of Cianneh Fahnbullah. We affirm.

            On May 13, 2010, Fahnbullah was indicted by a Jefferson County

Grand Jury upon one count of criminal possession of a forged instrument in the

second degree (Kentucky Revised Statutes (KRS) 516.060) and two counts of false
statements/representations/failure to report change in order to receive public

assistance benefits (KRS 194A.505). Fahnbullah, who was born in Monrovia,

Liberia, came to the United States as a young adult. When indicted upon these

charges, she had lived in the United States for approximately nineteen years.

             Ultimately, Fahnbullah and the Commonwealth reached a pretrial

diversion agreement. Under the pretrial diversion agreement, Fahnbullah was to

serve a one-year diversionary period, with a possible extension of up to five years,

until restitution of $4,083.91 was fully paid. Upon completion of the diversionary

period, all indicted charges would be dismissed. Pursuant to the pretrial diversion

agreement, Fahnbullah entered a guilty plea to the indicted charges on May 8,

2012. During the plea colloquy, the circuit court inquired if Fahnbullah had any

further questions. Fahnbullah briefly consulted with her attorney, and her attorney

had the following peculiar response:

             Judge, well, I guess, a few things if I may place on the
             record. Uh, Judge, Ms. Fahnbullah has informed that she
             is a U.S. citizen, uh, refugee status from Liberia, so I
             talked to her about potential immigration consequences.
             I’m obviously not an immigration attorney, don’t practice
             law in that field, but I advised her there’s certainly
             possibilities for immigration consequences, deportation.
             She informed me that is not something she needs to be
             concerned about. She is confident about that.

May 8, 2012, Trial Video at 11:51:44 a.m.




                                         -2-
             By a May 9, 2012, order, Fahnbullah was granted pretrial diversion

and ordered to pay restitution of $4,083.91 within five years. See Kentucky Rules

of Criminal Procedure (RCr) 8.04. By early 2017, Fahnbullah had paid the

restitution and otherwise fully complied with the pretrial diversion agreement.

             On June 5, 2019, Fahnbullah filed a motion to set aside her guilty plea

pursuant to RCr 11.42 and Kentucky Rules of Civil Procedure (CR) 60.02. The

basis for Fahnbullah’s motion was that she was not properly informed of the

immigration consequences of the guilty plea. More particularly, Fahnbullah

asserted that she and her trial counsel both believed that if Fahnbullah complied

with the conditions of the pretrial diversion agreement, the indicted charges would

be dismissed and her immigration status would be unaffected. However, such was

not the case. After successfully completing her pretrial diversion, Fahnbullah

learned she could not seek United States citizenship and even faced deportation

due to the guilty plea she entered under the pretrial diversion agreement. Even

though the diverted charges were deemed dismissed under Kentucky law, federal

law viewed the diverted charges differently. Pursuant to federal law, the guilty

plea to the diverted charges prevented her from gaining citizenship and subjected

her to possible deportation.




                                        -3-
             By order entered December 20, 2019, the circuit court granted

Fahnbullah’s motion to set aside her guilty plea under CR 60.02(f). In so doing,

the circuit court reasoned:

             [I]t would ordinarily be sufficient that counsel inform a
             client that the guilty plea could have some immigration
             consequences, including deportation, which is what
             [Fahnbullah’s] counsel did. However, in the very
             particular facts of this case, it appears that such advise
             [sic] was given under the belief that [Fahnbullah] was a
             United States citizen. Counsel asserts such to the Court,
             and counsel’s belief would be bolstered by
             [Fahnbullah’s] statements that her status was not
             something to be concerned about, and that she was
             confident about that, statements that counsel apparently
             adopted as true. In hindsight, the fact that [Fahnbullah]
             apparently informed counsel that she is a United States
             citizen with refugee status should have been a red flag to
             everyone, including the Court, because one is either a
             citizen, or in the country legally as a refugee, but not
             both. At a minimum, there should have been further
             inquiry as to what her status was believed to be, which
             might have obviated the need for this current motion. In
             light of the very general caveat to [Fahnbullah], coupled
             with what appears to be an erroneous assumption by both
             [Fahnbullah] and her counsel as to her status, the Court
             finds that there was ineffective assistance of counsel, and
             that the setting aside of the guilty plea is warranted
             pursuant to CR 60.02(f).

December 20, 2019, Order Setting Aside Guilty Plea at 3. This appeal by the

Commonwealth follows.

             Our standard of review upon a circuit court’s order granting or

denying a motion pursuant to CR 60.02 is for an abuse of discretion. See White v,


                                         -4-
Commonwealth, 32 S.W.3d 83, 86 (Ky. App. 2000). An abuse of discretion occurs

if the “decision was arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.” Sexton v. Sexton, 125 S.W.3d 258, 272 (Ky. 2004) (quoting

Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999)).

                 The Commonwealth contends that CR 60.02 is not the proper avenue

of relief for Fahnbullah as she basically claims trial counsel was ineffective; thus,

her sole remedy is under RCr 11.42.

                 It is true that CR 60.02 is only available to raise claims that cannot be

brought under RCr 11.42. Sanders v. Commonwealth, 339 S.W.3d 427, 437 (Ky.

2011); Gross v. Commonwealth, 648 S.W.2d 853, 855-57 (Ky. 1983).

Nonetheless, to be entitled to relief under RCr 11.42, the movant must be in the

custody of the Commonwealth either under a sentence of imprisonment or under a

probated, paroled, or conditionally discharged sentence. RCr 11.42;1 Parrish v.

Commonwealth, 283 S.W.3d 675, 677 (Ky. 2009) (quoting Sipple v.

Commonwealth, 384 S.W.2d 332, 332 (Ky. 1964)).




1
    Kentucky Rules of Criminal Procedure 11.42 provides, in relevant part:

                 (1) A prisoner in custody under sentence or a defendant on
                 probation, parole or conditional discharge who claims a right to be
                 released on the ground that the sentence is subject to collateral
                 attack may at any time proceed directly by motion in the court that
                 imposed the sentence to vacate, set aside or correct it.

                                                 -5-
             In this case, Fahnbullah was not in the custody of the Commonwealth

under a sentence of imprisonment or under a probated, paroled, or conditionally

discharged sentence. In fact, Fahnbullah was never sentenced upon the indicted

charges. Rather, Fahnbullah’s charges were diverted by order entered May 9,

2012. Our Supreme Court has recognized that “pretrial diversion is not a

sentencing alternative;” rather, pretrial diversion “is an interruption of prosecution

prior to final disposition.” Commonwealth v. Derringer, 386 S.W.3d 123, 130

(Ky. 2012) (quoting Flynt v. Commonwealth, 105 S.W.3d 415, 424 (Ky. 2003)).

Accordingly, Fahnbullah is not entitled to seek RCr 11.42 relief under the plain

terms of RCr 11.42. In this situation, Fahnbullah’s only remedy was CR 60.02.

We, thus, reject the Commonwealth’s contention that Fahnbullah should have filed

a motion pursuant to RCr 11.42 alleging ineffective assistance of trial counsel.

             The Commonwealth alternatively contends that even if Fahnbullah’s

claims were properly asserted under CR 60.02, her trial counsel rendered effective

assistance pursuant to Padilla v. Kentucky, 559 U.S. 356 (2010).

             In this case, the circuit court determined that Fahnbullah was entitled

to relief under CR 60.02(f). The circuit court carefully considered trial counsel’s

actions and Fahnbullah’s belief as to the immigration ramifications of the guilty

plea. In the final analysis, the circuit court was swayed by the confusion about

Fahnbullah’s alleged status as both a United States citizen and a refugee, which the


                                          -6-
circuit court correctly acknowledged was a “red flag” to all participants in the

proceeding, including the court. Although Fahnbullah and trial counsel shared this

mistaken belief, it is axiomatic that trial counsel possessed a duty to be informed as

to the facts of the case and to give the proper legal advice to his client concerning

the guilty plea. And, not only did trial counsel fail to give correct legal advice, he

also failed to properly assess the facts of Fahnbullah’s case. Considering the

equities and the unique facts herein, we are unable to conclude that the circuit court

abused its discretion by granting Fahnbullah’s motion to set aside her guilty plea

under CR 60.02(f). In short, we agree with the circuit court that this case presents

reasons of an extraordinary nature justifying relief per CR 60.02(f).

             The Commonwealth also argues that Fahnbullah’s CR 60.02 motion

was not timely filed. For the following reasons, we disagree.

             CR 60.02 provides, in relevant part:

             On motion a court may, upon such terms as are just,
             relieve a party or his legal representative from its final
             judgment, order, or proceeding upon the following
             grounds: . . . (f) any other reason of an extraordinary
             nature justifying relief. The motion shall be made within
             a reasonable time, and on grounds (a), (b), and (c) not
             more than one year after the judgment, order, or
             proceeding was entered or taken. A motion under this
             rule does not affect the finality of a judgment or suspend
             its operation.

CR 60.02 clearly provides that a motion brought pursuant to subsection (f) shall be

made “within a reasonable time” after the judgment or order is entered. CR

                                          -7-
60.02(f); Djoric v. Commonwealth, 487 S.W.3d 908, 910 (Ky. App. 2016). It is

well-established that “[w]hat constitutes a reasonable time in which to move to

vacate a judgment under CR 60.02 is a matter that addresses itself to the discretion

of the trial court.” Djoric, 487 S.W.3d at 910 (quoting Gross v. Commonwealth,

648 S.W.2d 853, 858 (Ky. 1983)). And, in exercising that discretion, the trial court

must consider the particular facts and circumstances of each case. See Gross, 648

S.W.2d at 858.

               In the case sub judice, Fahnbullah was placed on pretrial diversion

and ordered to pay restitution on May 9, 2012. Fahnbullah ultimately paid the

restitution and successfully completed the diversion in early 2017. After

completing the diversion, Fahnbullah apparently contacted an immigration lawyer

to assist her in gaining United States citizenship. The immigration attorney

informed Fahnbullah that her guilty plea pursuant to the pretrial diversion

agreement prevented her from pursuing citizenship and placed her at risk for

deportation.

               On June 5, 2019, Fahnbullah filed a motion to set aside the guilty

plea. Approximately two years passed between Fahnbullah completing her pretrial

diversion and the filing of the CR 60.02(f) motion. However, the circuit court

concluded that Fahnbullah filed the CR 60.02 motion within a reasonable time of

learning of the adverse consequences of her guilty plea on her immigration status


                                          -8-
in the United States. Again, considering the unique facts and circumstances of this

case, we cannot say the circuit court’s decision was arbitrary, unreasonable, unfair

or unsupported by legal principles. See Djoric, 487 S.W.3d at 910. In sum, we

conclude that the circuit court did not abuse its discretion by determining that the

CR 60.02(f) motion was filed within a reasonable time.

             In sum, we are of the opinion that the circuit court properly set aside

Fahnbullah’s guilty plea under CR 60.02.

             For the foregoing reasons, the order of the Jefferson Circuit Court is

affirmed.

             ALL CONCUR.

BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE:

Daniel Cameron                             Theodore S. Shouse
Attorney General of Kentucky               Louisville, Kentucky
Frankfort, Kentucky

Jeanne Anderson
Special Assistant Attorney General
Louisville, Kentucky




                                         -9-